                                                 Case 2:17-cv-01350-TLN-JDP Document 76 Filed 06/03/21 Page 1 of 2


                                             1   Laurie Edelstein (Bar No. 164466)            John Cox (Bar No. 197687)
                                                 STEPTOE & JOHNSON LLP                        LAW OFFICES OF JOHN COX, P.C.
                                             2   One Market Plaza                             15 Altarinda Road, Suite 202
                                                 Spear Tower, Suite 3900                      Orinda, California 94563
                                             3   San Francisco, California 94105              Telephone: (415) 939-6303
                                                 Telephone: (415) 365-6700                    john.cox@jcoxlawfirm.com
                                             4   Facsimile: (415) 365-6699
                                                 ledelstein@steptoe.com                       Mikal C. Watts (admitted pro hac vice)
                                             5                                                Francisco Guerra IV (admitted pro hac vice)
                                                 Michael Dockterman (admitted pro hac vice)   Mark A. Fassold (admitted pro hac vice)
                                             6   STEPTOE & JOHNSON LLP                        WATTS GUERRA, L.L.P.
                                                 227 West Monroe Street, Suite 4700           Four Dominion Drive, Bldg. 3, Suite 100
                                             7   Chicago, Illinois 60606                      San Antonio, Texas 78257
                                                 Telephone: (312) 577-1300                    Telephone: (210) 527-0500
                                             8   Facsimile: (312) 577-1370                    Facsimile: (210) 527-0501
                                                 mdockterman@steptoe.com                      mcwatts@wattsguerra.com
                                             9                                                fguerra@wattsguerra.com
                                                 Attorneys for Defendant                      mfassold@wattsguerra.com
                                            10   Pacific Gas and Electric Company
                                                                                              Attorneys for Plaintiff Valero Refining Company -
One Market Plaza, Spear Tower, Suite 3900




                                            11                                                California
     STEPTOE & JOHNSON LLP




                                            12
       San Francisco, CA 94105




                                                                           UNITED STATES DISTRICT COURT
                                            13
                                                                    FOR THE EASTERN DISTRICT OF CALIFORNIA
                                            14

                                            15   VALERO REFINING COMPANY –           )                No. 17 Civ. 1350 (TLN) (JDP)
                                                 CALIFORNIA, a Delaware corporation, )
                                            16                                       )                STIPULATION OF VOLUNTARY
                                                                       Plaintiff,    )                DISMISSAL WITH PREJUDICE
                                            17                                       )
                                                        v.                           )                Judge:      Hon. Troy L. Nunley
                                            18                                       )                Magistrate: Hon. Jeremy D. Peterson
                                                 PACIFIC GAS AND ELECTRIC COMPANY, a )
                                            19   California corporation,             )
                                                                                     )
                                            20                         Defendant.    )
                                                                                     )
                                            21                                       )
                                                                                     )
                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28


                                                 STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE                   No. 17 Civ. 1350 (TLN) (JDP)
                                                 Case 2:17-cv-01350-TLN-JDP Document 76 Filed 06/03/21 Page 2 of 2


                                             1          Plaintiff Valero Refining Company – California and defendant Pacific Gas and Electric
                                             2   Company hereby stipulate pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil
                                             3   Procedure that this action be dismissed with prejudice as to all claims, with each party bearing
                                             4   that party’s own attorneys’ fees and costs.
                                             5

                                             6                                             Respectfully submitted,
                                             7
                                                 Dated: June 3, 2021                  By: /s/ Francisco Guerra IV (as authorized on June 2, 2021)
                                             8                                                 John Cox
                                                                                               LAW OFFICES OF JOHN COX
                                             9
                                                                                               Mikal C. Watts
                                            10                                                 Francisco Guerra IV
                                                                                               Mark A. Fassold
One Market Plaza, Spear Tower, Suite 3900




                                            11                                                 WATTS GUERRA, L.L.P.
     STEPTOE & JOHNSON LLP




                                            12                                                 Attorneys for Plaintiff Valero Refining Company –
       San Francisco, CA 94105




                                                                                               California
                                            13

                                            14   Dated: June 3, 2021                  By: /s/ Laurie Edelstein
                                                                                               Laurie Edelstein
                                            15                                                 Michael Dockterman
                                                                                               STEPTOE & JOHNSON LLP
                                            16
                                                                                               Attorneys for Defendant Pacific Gas and Electric
                                            17                                                 Company

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28

                                                 STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE                        No. 17 Civ. 1350 (TLN) (JDP)
                                                                                                  2
